Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of our report dated April 25, 2013 relating to the financial statements, which appears in TAT Technologies Ltd.'s Annual Report on Form 20-F for the year ended December 31, 2012. Tel-Aviv, Israel /s/ Kesselman & Kesselman July 2, 2013 Certified Public Accountants (Isr.) A member firm of PricewaterhouseCoopers International Limited Kesselman & Kesselman, Trade Tower, 25 Hamered Street, Tel-Aviv 6812508, Israel, P.O Box 50oo5 Tel-Aviv 6150001Telephone: +972 -3- 7954555, Fax:+972 -3- 7954556, www.pwc.com/il
